Title: From John Adams to United States Senate, 7 July 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States— July 7th 1798.

I nominate P. Fletcher———of Massachusetts, to be first Lieutenant of the Frigate Constitution, to fill the place of Mr. Prebble who is absent—this Gentleman has merits, services and talents to be a Captain in the Navy, and I should nominate him as such, but the absence of Mr. Prebble renders it necessary, that his place should be filled; as soon as he returns, he may take his station and Mr. Fletcher will then be nominated as a Captain; meantime his Zeal will induce him to accept this temporary appointment

John Adams